Citation Nr: 9916053	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-26 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Detroit, Michigan


THE ISSUE

Entitlement to payment or reimbursement by VA for expenses 
incurred in connection with unauthorized medical treatment 
rendered the veteran at Blodgett Memorial Medical Center from 
June 5 to June 10, 1996.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran was separated from service in November 1992, 
after having served on active duty for a period in excess of 
18 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 determination of the VA Medical Center 
(VAMC) in Detroit, Michigan.  A hearing was held before a 
hearing officer at the VAMC in January 1998.

The appeal was docketed at the Board in 1997.  


FINDING OF FACT

Although the unauthorized medical treatment rendered the 
veteran at Blodgett Memorial Medical Center from June 5 to 
June 10, 1996, was in response to a service-connected 
disability, it was not of an emergent nature and a VA 
facility was feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement by 
VA for expenses incurred in connection with unauthorized 
medical treatment rendered the veteran at Blodgett Memorial 
Medical Center from June 5 to June 10, 1996, have not been 
met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, payment or reimbursement by VA for expenses 
incurred in connection with unauthorized medical treatment is 
warranted if (1) the treatment is rendered in response to an 
adjudicated service-connected disability, for nonservice-
connected disability associated with and held to be 
aggravating of an adjudicated service-connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (2) the unauthorized treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (3) that a VA facility was 
not feasibly available, and an attempt to use it beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or practicable, 
or treatment had been or would have been refused.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran asserts that an aortic valve replacement 
accomplished on June 5, 1996, at Blodgett Memorial Medical 
Center (BMMC) must be deemed to have been emergent in nature 
inasmuch as he had been told that the valve was "greatly 
decreased" and that he would die if it was not soon 
replaced.  In this regard, the record reflects that service 
connection for aortic heart disease was established in 1993 
and that, while hospitalized at BMMC for five days in late 
May 1996, the veteran's aortic valve was found to be 
"severely calcified", although "not insufficient".  He was 
advised to "take it easy" during the approaching weekend 
and was given an appointment to see one "Dr. Patzelt".  
Correspondence from Lawrence H. Patzelt, M.D., dated May 29, 
1996, reflects that he saw the veteran on such day.  After 
noting that the veteran had a calcified aortic valve which 
was "quite narrow" in size, he determined that the veteran 
was "a good candidate" for an aortic valve replacement and 
arranged to have the veteran undergo the same the following 
week.  On June 5, 1996, the veteran was admitted to BMMC and 
he underwent aortic valve replacement the same day; he was 
discharged on June 10, 1996.

In considering the veteran's claim for payment or 
reimbursement by VA for expenses incurred in connection with 
unauthorized medical treatment rendered him at BMMC from June 
5 to June 10, 1996, the Board would observe at the outset 
that the veteran had been service-connected for aortic heart 
disease for several years preceding June 1996 and thus item 
"(1)" of the pertinent criteria set forth above is 
satisfied.  

As to whether, however, item "(2)" set forth hereinabove, 
bearing on whether the unauthorized treatment was rendered in 
a medical emergency of such nature that delay would have been 
hazardous to the veteran's life or health, is satisfied, the 
Board is of the view that it is not.  In this regard, the 
Board is aware of two statements submitted by Michael A. 
Lojek, M.D. (who had apparently been the veteran's treating 
physician while he was hospitalized at BMMC in May 1996), 
dated in January 1998 and February 1998, wherein he 
characterizes the veteran's aortic valve replacement surgery 
as having been, respectively, "necessary and not 
just....random" and "essential and critical".  In addition, 
in a January 1998 statement, Dr. Patzelt indicates that the 
veteran's aortic valve replacement "surgery had been 
scheduled as an emergent case".  The foregoing statements, 
in the Board's view, are, collectively, to the effect that 
the veteran's aortic valve replacement surgery, while clearly 
indicated clinically, cannot be said to have been truly 
emergent.  In reaching such conclusion, the Board cannot 
overlook that the January 1998 statement from Dr. Patzelt 
further reflects that the veteran's surgery was in fact 
delayed so that the veteran could deal with a death in his 
family.  Moreover, the Board observes that the earlier-cited 
correspondence from Dr. Patzelt, dated May 29, 1996, reflects 
that the veteran's vital signs were then "stable" and that 
his heart rhythm was regular.  

Even if the Board was of the view that item '(2)', addressed 
in the preceding paragraph, was satisfied, it is readily 
persuaded that item "(3)" set forth above, i.e., that a VA 
facility was not feasibly available and an attempt to use it 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise or 
practicable, or treatment had been or would have been refused 
is, clearly, not satisfied, which consideration alone 
precludes a favorable resolution of the veteran's appeal.  In 
this regard, while the record reflects that the surgery 
rendered the veteran at BMMC is regularly performed at the VA 
Medical Center in Ann Arbor, Michigan, the veteran neither 
avers nor does the record otherwise indicate that he ever 
took any action to investigate whether he might have had the 
valve replacement accomplished there or at any other VA 
facility.  Indeed, any notion that the time required to have 
traveled to the same would have been so great as to have 
occasioned a threat to the veteran's life is wholly mooted by 
the consideration that the surgery scheduled at BMMC "was 
delayed for several days", according to Dr. Patzelt's 
January 1998 statement, to allow the veteran to attend to a 
death in his family.  Given the foregoing, then, and inasmuch 
as the non-satisfaction of the criteria enumerated as item 
'(3)' hereinabove, as noted above, would in itself be fatal 
to the veteran's reimbursement claim, the Board is readily 
persuaded that the preponderance of the evidence is against 
his claim for payment or reimbursement by VA for expenses 
incurred in connection with unauthorized medical treatment 
rendered the veteran at BMMC from June 5 to June 10, 1996.  
Such claim is, therefore, denied. 38 U.S.C.A. §§ 1728, 5107; 
38 C.F.R. § 17.120.



ORDER

Payment or reimbursement by VA for expenses incurred in 
connection with unauthorized medical treatment rendered the 
veteran at Blodgett Memorial Medical Center from June 5 to 
June 10, 1996, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

